Filed 3/29/13 Stacy K. v. Superior Court CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO

STACY K.,                                                            B246299

         Petitioner,                                                 (Los Angeles County
                                                                     Super. Ct. No. CK73668)
         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDING. Petition for extraordinary writ. (Cal. Rules of
Court, rule 8.452.) Sherri S. Sobel, Juvenile Court Referee. Petition denied.
         Frank E. Ostrov for Petitioner.
         No appearance for Respondent.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Navid Nakhjavani, Deputy County Counsel, for Real Party in Interest.
                                                     ________________
       Stacy K. (father) has filed a petition for extraordinary writ (Cal. Rules of Court,
rule 8.452) challenging an order of the juvenile court terminating reunification services
with his four children and setting a hearing pursuant to Welfare and Institutions Code
section 366.26.1 Father contends the juvenile court erred when it found that the
Los Angeles County Department of Children and Family Services (DCFS) had provided
him with reasonable reunification services because the court failed to provide services
tailored to the family‟s special needs. We find substantial evidence supports the juvenile
court‟s order. Accordingly, we deny the petition.

                       FACTS AND PROCEDURAL HISTORY

       Father‟s dependent children are a daughter, S., now age 11; two sons, J., age four
and JaC., age three; and a second daughter, H., age 22 months. Although the family had
a prior history with DCFS,2 in this instance the children were detained in Riverside
County because the family was living there. On June 9, 2011, there was a domestic
dispute at the family home. Father was placed on an involuntary psychiatric hold
(§ 5150) after he threatened to kill himself and the children. Father was admitted to the
hospital on June 10, 2011, after hospital personnel concluded he could not safely be
managed at a lower level of care. During his hospital stay, father was “agitated, yelling,
cursing and posturing to fight with hospital personnel.” Father said that he “still felt his
mood changing and didn‟t want to get violent.” He was diagnosed as bi-polar and manic.
At the hospital, father was prescribed four medications, but on discharge he refused
medication and further therapy.




1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

2      In In re S.K. (June 8, 2009, B211705) [nonpub. opn.], Division Five of this court
affirmed a jurisdictional order involving S. and J. We take judicial notice of Division
Five‟s opinion. (Evid. Code, § 452, subd. (d).)

                                              2
       In a section 300 petition filed June 13, 2011, and amended on July 7, 2011, the
Riverside County Department of Public Social Services (DPSS) alleged that the children
were at risk because the parents had unresolved mental health and controlled substance
issues, engaged in ongoing acts of domestic violence, and exposed the children to an
unsafe and unsanitary home environment. It was further alleged that mother had failed to
reunify with other children. DPSS also alleged that two-year-old J. was physically
abused and “sustained multiple looped scars on various planes of his body consistent with
whippings.”
       The juvenile court of Riverside County sustained a second amended petition on
August 17, 2011. In a report prepared for the jurisdiction hearing, DPSS noted that father
had been before the juvenile court twice previously, but had failed to benefit from any of
the previous services offered. The juvenile court nonetheless ordered that father receive
family reunification services. Father was ordered to “enroll and actively participate in a
domestic violence program which addresses anger management and the roles of victims
and perpetrators in domestic violence.” Father was further ordered to undergo a
psychological assessment and an evaluation to determine if he required psychotropic
medication. In addition, father was to participate in counseling and “an intensive, hands-
on, DPSS-approved parenting education program that is age-specific to [the] children.”
Finally, father was to be evaluated for possible substance abuse issues with an approved
substance abuse program, and was prohibited from using marijuana for medical purposes
unless he could provide DPSS and the juvenile court with “proof that it is not being
smoked and is medically appropriate.”3
       In accordance with the juvenile court‟s order, father underwent a series of
psychological tests administered by Dr. Robert Suiter in early October 2011. Relating
the incident that resulted in his involuntary hospital commitment, father said that he
„“caught‟ his wife with another man and became involved in a physical fight with the
man.” Father was “quite dismayed at being hospitalized” because he considered himself


3      Father had been shot in the spine and uses marijuana to alleviate chronic pain.
                                             3
“mad not crazy.” Dr. Suiter‟s testing revealed that father had a propensity toward anger
and mood swings. Father‟s profile on one test (the “Millon Clinical Multiaxial
Inventory”) revealed that father “likely [had] very heightened and prominent narcissistic
traits. Such persons tend to feel superior to others and have a tendency to exaggerate
their abilities and positive attributes.” Such individuals also “have a need to be
conspicuous and provoke affection and attention. In that same regard, they may have
difficulty if they do not feel properly recognized or if they feel forced to accept the
opinions of others or to compromise.” Father “described himself as being rather
impatient and easily irritated as he is likely to be relatively quick tempered at times.”
Father‟s self-assessment was consistent with his profile on the “Personality Assessment
Inventory,” the results of which indicated that while father “likely views himself as being
active, outgoing and ambitious, others may perceive him as being impatient and
somewhat demanding.” Father‟s profile on the “State-Trait Anger Expression Inventory-
II” indicated that father “has a fairly high predisposition to become angry, and he is likely
to be chronically temperamentally angry in a wide range of situations particularly when
he feels threatened. In the same vein, he is likely to be chronically hostile and aggressive
and to have major problems sustaining relationships as other persons are likely to avoid
him. In that regard, he tends to be thin-skinned, hyper-vigilant and demeaning.”
       Based on the results of father‟s psychological tests, and various DPSS reports
concerning father‟s interaction with its social workers4 and others, Dr. Suiter concluded
that father had “an unwarranted anger problem as he is prone to instinctively and quite
immediately respond with anger and threats of bringing lawsuits or requesting to change
doctors or evaluators in situations where he feels challenged or threatened.” Father
likewise had “a number of traits and characteristics which quite significantly bring into

4      One DPSS social worker stated that father‟s visits with the children at the
agency‟s office were “full of disruptions and chaos. [Father] spends most of his visits
making unreasonable demands and complaining about case management issues.” During
one visit, father saw that J. had a small bump on his head. The DPSS worker stated that
father “became belligerent and increasingly hostile. He backed me into a wall and began
to scream in my face.”
                                              4
question his ability to adequately care for his children at this juncture.” Dr. Suiter
recommended that father take parenting and anger management classes.
       From September to November 2011, father participated in a parenting and
substance abuse program called “Positive Steps” in Lakewood, near his home in Long
Beach. Father was allowed to complete an “accelerated” program by meeting with a
counselor in one-on-one sessions and attending Narcotics Anonymous meetings in the
community. Although father completed a 16-week program in eight weeks, he did not
attend any classes, and his counselor was not a licensed therapist.
       On November 14, 2011, father participated in an intake session at Coast
Counseling in Long Beach. According to the intake counselor, father appeared for the
initial session, vented about how he had been wronged by Riverside County, and was
discharged after he failed to attend two subsequent appointments.
       On November 23, 2011, the juvenile court transferred the case to Los Angeles
County. Father participated in a Team Decision Making (TDM) meeting on
February 8, 2012, to discuss the case plan and DCFS‟s recommendations for an
upcoming court hearing. DCFS was concerned that father had participated in a parenting
program that did not actually provide him with any instruction. DCFS asked that father
participate in an anger management program, as recommended by Dr. Suiter, and offered
to provide father with funds for this purpose. Father became irate and said that he would
not do anything beyond what the court in Riverside County had originally ordered.
Following the TDM meeting, father remained in the building lobby and demanded to
meet with an administrator, even after being told repeatedly that he would have to make
an appointment, because no administrators were available to meet with him at that time.
Eventually a security guard asked father to leave. Father said he would return in an hour
(which he did not). DCFS administration and security staff decided that if father did
return, Lakewood Deputy Sheriffs would be called to circle the building because father
was acting in a threatening manner and the reception staff did not feel safe. Although
father had a monitored visit with the children scheduled the next day, DCFS cancelled the
visit due to father‟s behavior because the social worker felt unsafe.

                                              5
       The above incident aside, DCFS reported on February 21, 2012, that father had
been having weekly monitored visits with the children, who were always happy to see
him and felt comfortable in his presence. However, father stated that he was unwilling to
participate in any further services, and blamed the mother for the family‟s current
involvement with DCFS. DCFS recommended that the juvenile court continue
reunification services, subject to Dr. Suiter‟s recommendation that father participate in
anger management and parent education, and comply with the Riverside court‟s order
that he undergo a psychiatric medicine evaluation. At a hearing on February 21, 2012,
the juvenile court found that both DCFS and father had complied with the case plan in
making reasonable efforts to enable the children‟s safe return home. The court continued
the matter to August 21, 2012, for a 12-month review hearing.
       In a report prepared for the 12-month review hearing, DCFS social worker Redina
Sheriff reported that although the children remained suitably placed and physically
healthy, S., and to a lesser extent J., had “ongoing behavioral issues.” Specifically, S.
exhibited “extreme outbursts, lying and running away.” S. also had ongoing disciplinary
issues in school, including “getting off task, causing class disruptions, struggling in the
area of peer relationships, and disrespecting adult authority.” Ms. Sheriff believed father
contributed to S.‟s behavioral problems because S. had been present when father had
spoken negatively about DCFS and court employees, and his court-appointed attorney in
particular. Many of Ms. Sheriff‟s contacts with father during the reporting period
involved father “expressing discontent about his case or disagreement with the case plan
contents.” DCFS changed father‟s visitation day at his request to accommodate his
attendance at a parenting group.
       J. also exhibited behavioral difficulties such as defiant behavior, temper tantrums,
difficulty following instructions, and scratching his face.
       Father was “resistant to accepting the case plan” and juvenile court orders from
both Riverside and Los Angeles Counties. When DCFS confirmed the orders, father
argued that some items were completed, some were not ordered, and his attorney told him
not to complete certain others. Father continued to insist that he had been unfairly treated

                                              6
in both Riverside and Los Angeles Counties. DCFS also reported that father had not
complied with a number of the courts‟ orders. For example, father enrolled in domestic
violence classes, but the classes were for victims, not batterers. When informed that
these classes were not compliant with the courts‟ orders, father became angry and blamed
Ms. Sheriff for failing to tell him that he needed to be in batterers‟ counseling. In fact,
the Riverside court‟s order clearly provided that father was to participate in a program for
victims and perpetrators. Father also failed to comply with the court‟s order that he
undergo a psychotropic medicine evaluation, claiming he was unable to obtain an
appointment. Ms. Sheriff commented that father “does not acknowledge that he has any
mental or emotional issues that warrant medication.” Father did comply with the court‟s
order that he undergo a psychiatric evaluation, which was conducted by Dr. Suiter, and
partially complied with the order that he participate in anger management and parenting
classes, by enrolling in “Project Fatherhood,” a group under the auspices of Children‟s
Institute, Inc. Father did not comply with the order that he undergo random drug testing.
       DCFS also reported that father had disregarded the juvenile court‟s orders in other
ways. He acted aggressively with the children‟s caregiver demanding that she not speak
Spanish in front of the children, and that H. wear only those shoes that father provided.
Father brought additional visitors to visits with the children, stating that he did not care
what Ms. Sheriff had to say on the matter. Father tended to “rationalize his non-
compliance [with] court orders.” During another visit, S. tried to tell father that she was
not doing well in her foster placement, but father said “he was only present at the visits
for the fun time with his children” and he “didn‟t want [S.] to tell him anything that has
to do with bad things.” Father did tell S. that if she wanted to address him with any other
matters, it would have to be after the visit.
       Although DCFS recommended that father‟s family reunification services be
terminated at the 12-month hearing that was to occur on August 21, 2012, the juvenile
court continued the matter and ordered DCFS to submit a supplemental report. The court
also ordered a mental health assessment for S.


                                                7
         DCFS prepared an interim review report in anticipation of the continued 12-month
hearing on October 24, 2012. Several major changes had occurred. First, the younger
three children‟s caregiver requested that the children be removed from her home. J. and
JaC. had become more aggressive. JaC. was pinching and hitting the caregiver; J. told
the caregiver that “You‟re not my daddy, and my daddy says I don‟t have to listen to
you.” JaC. was replaced alone in a foster home.
         Second, S. had been prescribed the medication Abilify when she was at Del Amo
Hospital. Father insisted that S. not be administered any psychotropic medication and
ordered that the medication be discontinued. Without the medication, S. became “very
physically aggressive toward others,” and she constantly threatened to hurt others. DCFS
arranged a meeting between father and S.‟s doctor so the doctor could explain to father
why S. needed the medication. Father said he would attend the meeting, but did not.
         The juvenile court conducted a contested 12-month hearing on December 7 and
10, 2012. At the time of the hearing, the children had actually been detained from the
father for 16 months. Father testified that he was doing individual counseling with
Dr. Grant Seo through Project Fatherhood. Father testified that he would cooperate with
doctors or other professionals who might recommend some intervention, such as
medication for his children. The court noted there were concerns that when father and
the children were together, the children were “kind of out of control” and father was not
able to “draw them back in control.” Father assured the court that he was willing to
“accept the fatherhood classes continually” so he could get the children back in control.
When asked on cross-examination what issues had brought his family before the juvenile
court, father said he had made “some really dumb choices” and, against the advice of
family members and others, had stayed in a marriage that was “just not good for me.”
Father believed the children were having behavioral issues because they were not used to
being separated; because they had seen only him; and their mother had not visited them
in almost two years. Father believed he was stable enough to have the children returned
to his custody, and stated “I would do anything the judge asked me to do to have my
kids.”

                                             8
       S.‟s caretaker Latanya G., who had been monitoring father‟s visitation with all the
children for nearly five months, was called as a witness by father‟s counsel at the juvenile
court‟s request. Ms. G. testified that the children were bonded to their father and
appeared comfortable with him “sometimes.” When asked by the court whether the
father was able to redirect the children‟s behavior when needed, Ms. G. likewise
responded “sometimes.” When asked by father‟s counsel whether father was “very
caring of his kids,” Ms. G. again response was “[sometimes yes] and sometimes no.”
Responding to further questioning, Ms. G. explained that father sometimes became
emotional and upset, but was “quite rational” and attentive to the children when he
calmed down. However, a one-hour visit did not afford father that much time to calm
down. On one occasion, father had what Ms. G. considered to be an “over the top”
reaction to a scratch on JaC.‟s head, repeatedly accusing Ms. G. of hurting JaC. and
insisting that she report the matter to DCFS. Father also took the opportunity at his one-
hour visits to discuss case issues with J. and JaC., telling them that “he‟s going to court
and he hopes that . . . they get to come back home with him.” Ms. G. monitored father‟s
telephone calls with S. because S. had mental and emotional issues and father‟s behavior
provoked these issues.
       In closing argument, father cited a letter from father‟s therapist to the effect that
father had made “significant progress” as a result of his individual counseling sessions,
and had complied with “certain of” the Riverside juvenile court‟s orders. Counsel
requested that the children be returned to father that day, or, if the court was not so
inclined, that father be given an additional 60 days of reunification services.
       The juvenile court was not inclined toward either option. First, the court pointed
out that father had not had a single unmonitored visit with the children, nor had DCFS
increased the length of father‟s visits or liberalized them to be unmonitored. Although
father‟s therapists had said “he‟s doing better. He‟s working better,” they had not
recommended sending the children home. The court commented that although father had
“said good things on the stand. . . . But the fact of the matter is when asked to show up at
a doctor‟s appointment, he didn‟t. When asked to talk to his children about things that

                                              9
are going on, he didn‟t. Every little thing becomes a big thing. Every big thing becomes
a mountain, but only as it affects [father] and what he‟s looking at for his children.” The
court acknowledged that the children loved father, and recommended that father “keep
doing what he‟s supposed to be doing and keep doing it well.” However, the court found
by a preponderance of the evidence that, as of the hearing date, return of the children to
father‟s care would create a substantial risk of harm to them. The court stated that
although it could find “regular and consistent contact for the father,” it could “not find
that [father] made significant progress in resolving the problems which led to removal or
that he demonstrated the capacity and ability to complete the objectives of the treatment
plan and provide for the children‟s safety, protection, physical or emotional well-being
and special needs.” The court terminated father‟s reunification services, and stated it
could “not return the children . . . never having any unmonitored contact, and I do not
believe that there is a substantial probability of return in 60 days.”


                                       DISCUSSION
       Father contends the juvenile court erred when it found DCFS had made reasonable
efforts to reunify him with the children, because DCFS did not consider the family‟s
special needs or tailor its services to the father‟s “special mental health needs.”
       It is evident that father perceives “the family‟s special needs” and his own “special
mental health needs” to be one and the same. We note first of all that there is no
evidence in the record of father having raised this issue at any time during the 16-month
reunification period. Father did not request any additional services tailored to his
“special mental health needs” but instead complained that DCFS was making him do
more than he believed the court had ordered. For example, Dr. Suiter recommended, and
the juvenile court ordered, that father participate in parenting, anger management and
domestic violence programs. Father chose a domestic violence program tailored to
victims, claiming that the children‟s mother, not he, was the aggressor. When DCFS
informed him he had to attend a program for batterers, he asserted that the court had not
ordered him to participate in such a program. Likewise, father enrolled in “Positive

                                              10
Steps,” a parenting program that did not comply with the case plan because it did not
require him to attend any classes, and his counselor was not a licensed therapist. Father
also attended an intake session at Coast Counseling, spent the entire session complaining
that he had been wronged, and was discharged from the program when he failed to attend
two subsequent appointments. It is clear father approached the case plan as something he
could do as he saw fit, and his view did not necessarily comport with the juvenile court‟s
orders.
          Substantial evidence supports the juvenile court‟s finding that DCFS provided
adequate reunification services. (In re Misako R. (1991) 2 Cal. App. 4th 538, 545; In re
Tracy Z. (1987) 195 Cal. App. 3d 107, 113.)
          As the juvenile court in this case recognized, the real issue it had to address at the
12-month hearing was whether the children could be returned to father at that time, and,
barring that, whether they could be returned within the 60 days remaining until the end of
the 18-month reunification period.
          Section 366.21, subdivision (f), provides that a permanency planning hearing shall
be held no later than 12 months after a child enters foster care. The section further
provides that “[T]he court shall order the return of the child to the physical custody of his
or her parent or legal guardian unless the court finds, by a preponderance of the evidence,
that the return of the child to his or her parent or legal guardian would create a substantial
risk of detriment to the safety, protection, or physical or emotional well-being of the
child.”
          The juvenile court in this case found that the children would be at risk if returned
to father at the 12-month hearing. Father does not, and could not, dispute that finding.
Even if father had complied with all other aspects of the case plan, he had never had even
one unmonitored visit, let alone an overnight visit with the children. Although father
visited with the children consistently, he spent a great deal of his limited visitation time
complaining about the way the children‟s foster parents were caring for his children. In
fact, father spent so much time complaining that he had little time to develop the
interactive parenting skills necessary for him to reunify with his children. Although

                                                11
father testified at the hearing below that he would do whatever was required to have his
children returned to him, he had failed to do so during the 16 months that DCFS provided
him with reunification services. The juvenile court properly terminated those services at
the 12-month hearing.

                                     DISPOSITION
       The petition for extraordinary writ is denied. This opinion is made final forthwith
as to this court.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                          _______________________, J.
                                          ASHMANN-GERST


We concur:



________________________, P.J.
BOREN



________________________, J.
CHAVEZ




                                            12